United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 5, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40245
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

IVAN RICARDO CIFUENTES-CAYCEDO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:03-CR-252-1
                      --------------------

Before JOLLY, HIGGINBOTHAM, and WIENER, Circuit Judges.

PER CURIAM:*

     Ivan Ricardo Cifuentes-Caycedo appeals his conviction after

a jury trial for transporting an alien within the United States

in violation of   8 U.S.C. § 1324(a)(1)(A)(ii), (a)(1)(A)(v)(II),

and (a)(1)(B)(ii).   Cifuentes contends that the district court

erred by admitting evidence of his prior conviction for aiding

and abetting an undocumented alien to elude examination.        Because

the evidence was relevant and its probative value was not

outweighed by any threat of prejudice, the district court did not


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40245
                                  -2-

err, plainly or otherwise.    See United States v. Beechum, 582

F.2d 898, 911 (5th Cir. 1978) (en banc).

     Cifuentes contends that his sentence should be vacated in

light of Blakely v. Washington, 124 S. Ct. 2531 (2004).       We have

held that Blakely does not apply to the United States Sentencing

Guidelines.   United States v. Pineiro, 377 F.3d 464 (5th Cir.

2004), petition for cert. filed (U.S. July 14, 2004) (No. 04-

5263).   He acknowledges that his argument is foreclosed by

Pineiro, but he states that he is raising this issue to preserve

it for possible Supreme Court review.       A panel of this court

cannot overrule a prior panel’s decision in the absence of an

intervening contrary or superseding decision by this court

sitting en banc or by the United States Supreme Court.       United

States v. Lipscomb, 299 F.3d 303, 313 n.34 (5th Cir. 2002).

     AFFIRMED.